          Case 1:21-cv-00488-SDA Document 26 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 5055 Broadway L.P.,                                                           3/8/2021

                                Plaintiff,
                                                              1:21-cv-00488 (SDA)
                    -against-
                                                              ORDER FOR
 Hugo Estaban Rodrigues et al.,                               TELEPHONE CONFERENCE

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a telephone conference on Monday, March 15,

2021, at 2:00 p.m. EST to discuss the status of this action. At the scheduled time, the parties shall

each separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               March 8, 2021

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
